Citation Nr: 1025389	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability related to 
exposure to asbestos.

2.  Entitlement to service connection for disability related to 
exposure to Agent Orange, to include actinic keratosis (AK), 
chloracne, and multiple myeloma.  

3.  Entitlement to service connection for a psychiatric disorder, 
to include nervousness.  

4.  Entitlement to service connection for a sleep disorder.  


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested and was scheduled to appear at a Board 
hearing in December 2009.  However, he failed to report for this 
hearing and provided no explanation for his absence.  His request 
for a Board hearing, therefore, is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claims on 
appeal.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Agent Orange Exposure

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 
38 C.F.R. § 3.307(a)(6) (2009).  The presumption requires 
exposure to an herbicide agent and manifestation of the disease 
to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  
Furthermore, even if a Veteran does not have a disease listed at 
38 C.F.R. § 3.309(e) (2009), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involve duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  Diabetes is among those diseases 
that are associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

An opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without proof 
of actual duty or visitation in the Republic of Vietnam may not 
be considered service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (West 2002).  The United States Court of 
Appeals for the Federal Circuit has clearly held that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty in 
order to be entitled to a presumption of herbicide exposure and 
service connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 
(2009).  Service on inland waterways (also called brown water 
service) is also considered to be sufficient to invoke the 
presumption.

The RO contacted the National Personnel Records Center and 
requested that they furnish any dates of service in Vietnam.  A 
July 2006 reply states that they were unable to determine whether 
or not this Veteran had in-country service in the Republic of 
Vietnam.  It was noted that he had served aboard the Isle Royale 
(AD-29) which was in the official waters of the Republic of 
Vietnam from January 9, 1967 to January 18, 1967.  

A subsequent July 2006 response from the Veteran reflects that 
the dates for when the Isle Royale was in the waters of the 
Republic of Vietnam are incorrect.  He asserts that the correct 
dates are approximately May 1966 to July 1967.  He recalls that 
he was onboard ship and disembarked at Chu-Li, Vietnam, to help 
remove a landing craft that went aground when the 1st Marines had 
landed.  The Veteran stated that he was on shore for 
approximately 4 months and was then flown from Chu-Li to Da-Nang 
to home (California).  The Veteran's brother, who also served 
with him on board the Isle Royale, confirms that the ship was off 
the cost of Chu-Li, Vietnam, from May 1966 to July 1967 and his 
brother disembarked by landing craft to the shore of Chu-Li, 
Vietnam, in approximately November 1966, to help move a landing 
craft which had went aground when the 1st Marines went ashore.  

In view of the Veteran's contentions, the Board finds that 
additional efforts, to include obtaining the Veteran's service 
personnel records and requesting re-verification of his in-
country service in the Republic of Vietnam, are required to 
determine whether the Veteran is entitled to the presumptions 
which pertain to having had Vietnam service.

Asbestos Exposure

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that 
VA must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational and other asbestos 
exposure, and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  For many asbestos 
related diseases the latency period varies from ten to forty-five 
or more years between first exposure and development of disease.  
Id. at IV.ii.2.C.9.d.

Regarding the claim of service connection for disability related 
to exposure to asbestos, as noted above, the Veteran served 
aboard the Isle Royale as an electrician apprentice and VA 
treatment records show his complaints of SOB (shortness of 
breath).  Development has not been completed to determine whether 
the Veteran's duties actually resulted in his exposure to 
asbestos.


Examinations/Additional Evidence

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, the Veteran has not been 
afforded VA examinations in connection with his skin, 
psychiatric, sleep, and respiratory disorder claims.  However, 
because VA treatment records include evidence of current skin 
problems, depression, trouble sleeping, and shortness of breath, 
and the Veteran, as a layperson, is competent to report that he 
has experienced continuity of symptoms since service, a remand 
for an examination and opinion is necessary to adjudicate these 
claims.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In addition, inasmuch as the Veteran claims to have experienced 
skin problems since his service in Vietnam and the earliest 
clinical evidence of record of a skin disorder is a 2004 VA 
treatment records and in light of this remand, the Veteran should 
be provided another opportunity to identify and/or provide copies 
of any unassociated records of treatment he may have received for 
his claimed disorders since his discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the providers (VA and non VA) of any and all 
treatment and evaluations he has received for 
skin, mental health, sleep, and respiratory 
complaints since his discharge from service 
and to provide any releases necessary for VA 
to secure records of any such private 
treatment.  The RO should secure copies of 
complete clinical records of all such 
evaluations and treatment the Veteran 
received from the identified sources.  If any 
private provider does not respond to the RO's 
request, the Veteran should be so notified, 
and advised that ultimately it is his 
responsibility to ensure that such records 
are received.  The Veteran should also 
provide more specific information as to the 
nature of his duties in the Navy and how he 
believes this duty caused him to be exposed 
to asbestos.
	
   2.  The RO should arrange for the Veteran 
to be examined by an appropriate physician to 
determine the nature and likely etiology of 
any current skin disability.  The Veteran's 
claims file must be reviewed by the examiner 
in conjunction with the examination, and any 
indicated tests or studies should be 
completed.  Upon review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether any 
diagnosed skin disability is at least as 
likely as not (i.e., a 50 percent or better 
probability) related to the Veteran's 
service, to include exposure to Agent Orange.  
The examiner must explain the rationale for 
all opinions given.

3.  The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
determine the nature and likely etiology of 
any psychiatric disorder, including 
depression and symptoms of nervousness and 
trouble sleeping.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies should be 
completed.  Upon review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether any 
psychiatric disorder diagnosed is at least as 
likely as not (i.e., a 50 percent or better 
probability) related to the Veteran's 
service.  The examiner is specifically asked 
to comment on the symptoms of nervousness and 
trouble sleeping.  The examiner must explain 
the rationale for all opinions given.

4.  The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
determine the nature and likely etiology of 
any current respiratory disorder.  The 
Veteran's claims file must be reviewed by the 
examiner in conjunction with the examination, 
and any indicated tests or studies should be 
completed.  Upon review of the record and 
examination of the Veteran the examiner 
should provide an opinion as to whether the 
Veteran has a respiratory disorder and, if 
so, whether such disability is at least as 
likely as not (i.e., a 50 percent or better 
probability) related to the Veteran's 
service, to include reported asbestos 
exposure aboard ship.  The examiner must 
explain the rationale for all opinions given.

5.  The RO should then readjudicate these 
claims.  If any benefit sought is not 
granted, a supplemental statement of the case 
should be issued and he should be afforded an 
opportunity for response.  Thereafter, the 
case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


